Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of April 28, 2021 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on April 28, 2021 and October 5, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the previously defined or definable dedicated position is in a region that is located outside a conveyor belt of the at least one conveyor dishwasher and serves as a placement area for forming a stack of dishes [Claim 8], the positioning aid [Claim 11].
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference numerals (2, 3 and 4) in Figure 8 appear to refer to different elements than those referred to in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains references to specific claim numbers. Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the specification may be inaccurate. Furthermore, the claims draw support from the specification; the specification does not draw support from the claims. Appropriate correction is required to remove the claim numbers referenced in the Specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "sorting arrangement for sorting" in claim 1 and "loading arrangement for automatically loading" in claim 1. Also see "first loading arrangement for automatically loading", "second loading arrangement for automatically loading" and "third loading arrangement for automatically loading" in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "is associated" is not a positive recitation of a relationship between elements and does not make clear how the "associated" elements are related. The phrase calls into question whether or not language following the phrase is required by the claim. See claims 1, 5, 11, 12, 14 and 15. The claim language should be amended to clearly set forth the elements required by the claim and clearly set forth the relationships between the elements.
Regarding Claim(s) 5, the claim language is unclear as to how many loading arrangements are required. The claim uses the phrase "is associated" which, as discussed above, calls into question if the language following the phrase is required. Further, the loading arrangements are recited in the alternative, based on the claim language "and/or". However, the use of "second loading arrangement" implies that there is a first loading arrangement present. Similarly, "a third loading arrangement" implies that there is a first and second loading arrangement. The claim language should be amended to clearly set forth the number of loading arrangements required.
Regarding Claim(s) 14, the claim incorporates the language of claim 1 and further recites "the sorting arrangement of the loading system (10) is associated with at least one loading arrangement". However, claim 1 also recites "the sorting arrangement is associated with at least one loading arrangement". Therefore, claim 14 is unclear as to whether the recited loading arrangement is the same as the arrangement recited in claim 1. The claim language should be amended to clearly set forth the elements required.
Claims 2-15 are rejected as being dependent upon a rejected base claim.
The claims will be treated as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheringer (US Pub 20100043834 A1).
Regarding Claim(s) 1, Scheringer (US Pub 20100043834 A1) teaches a system for loading different conveying tracks of at least one commercial conveyor dishwasher, wherein the system comprises the following: a feed conveyor belt (122) for delivering washware to loading regions of the at least one conveyor dishwasher (112); and a sorting arrangement (stations 126) for sorting the washware delivered to the loading regions of the at least one conveyor dishwasher via the feed conveyor belt according to previously defined or definable washware groups, wherein the sorting arrangement is associated with at least one loading arrangement (handling device 160) for automatically loading the different conveying tracks of the at least one conveyor dishwasher with washware of one of the previously defined or definable washware groups.
Regarding Claim(s) 2, the sorting arrangement is configured to sort the washware items delivered via the feed conveyor belt depending on their material, size and/or shape in accordance with the previously defined or definable washware groups [Para. 62, "visually detect at least one property of the washware"; Para. 66, "acquire information about a property, for example the type"].
Regarding Claim(s) 3, the sorting arrangement comprises a plurality of sorting stations [Para. 64, implied by "a plurality of removal robots, can be used", where the location of each robot would be a station] which are disposed one behind the other looking in the conveying direction of the feed conveyor belt for successively sorting the washware delivered via the feed conveyor belt.  A plurality of stations (126) are shown in Figure 1a and Paragraph 64 discloses "a plurality of removal robots, can be used", which would imply a plurality of stations, where the location of each robot would be a station. 
Regarding Claim(s) 4, the sorting arrangement is configured to sort the washware delivered via the feed conveyor belt according to at least the following washware groups: a first washware group, which comprises cutlery and/or pieces of cutlery made of metal; a second washware group, which comprises trays and tray-like articles made of a plastic material; and a third washware group, which comprises plates, cups and/or bowls, made of porcelain or a porcelain-like material. The sorting arrangement is configured to sort the washware according to type, as described above, and Paragraph 11 discloses cutlery, trays, plates, cups and bowls. The examiner notes that the claim language is attempting to define the system in terms of the articles handled by the system, however, such recitations do not bear on the patentability of the claims. See MPEP 2115.
Regarding Claim(s) 5, (as best understood) Scheringer teaches the sorting arrangement is associated with a third loading arrangement (handling device 160) for automatically loading a third conveying track of the at least one conveyor dishwasher with washware of a washware group including plates, which would be a third washware groups. Figure 3 shows different tracks (lanes 152, 154, 156 and 158) for different groups of washware. Scheringer further discloses a plurality of robots, which would be a plurality of loading arrangements.
Regarding Claim(s) 14, Scheringer teaches an arrangement consisting of at least one conveyor dishwasher (112) comprising different conveying tracks (as described above), in the form of a respective conveyor belt (116), and a loading system according to claim 1 (as described above), wherein the sorting arrangement of the loading system is associated with at least one loading arrangement (160) for each conveying track of the at least one conveyor dishwasher for automatically placing washware of a specific washware group into the conveying track of the at least one conveyor dishwasher associated with the at least one loading arrangement (as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer as applied to claim 5 above, and further in view of Disch et al. (USPN 9944466).
Regarding Claim(s) 6, Scheringer teaches the limitations described above, yet fails to teach wherein, looking in the conveying direction of the feed conveyor belt, the third loading arrangement is disposed upstream of the first and second loading arrangements, and wherein the first loading arrangement is disposed upstream of the second loading arrangement. Disch et al. (USPN 9944466) teaches a system for loading tracks of a conveyor dishwasher (1) and teaches three loading tracks (50, 51 and 52) of the conveyor dishwasher. Track (50) is used to transport trays, track (52) is used to transport cutlery and track (51) is used to transport plates and dishes. Therefore, track (50) is a second conveying track, track (52) is a first conveying track and track (51) is a third conveying track. Disch et al. further teaches a feeding belt (201). Figures 9a-11 show first and second loading arrangements located at an unloading station (202"'). At the unloading station, the trays are tipped and the cutlery slides off onto the respective conveying track [Col. 16:11-41], which is first loading arrangement and then the tray is received on its respective conveying track, which is a second loading arrangement. The first loading arrangement is disposed upstream of the second loading arrangement. Upstream of the first and second loading arrangements is located an operator (B) to remove washware of the third washware group (Figure 5b). Therefore, loading of the third washware group occurs upstream of the first and second washware groups. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Scheringer  such that, looking in the conveying direction of the feed conveyor belt, the third loading arrangement is disposed upstream of the first and second loading arrangements, and wherein the first loading arrangement is disposed upstream of the second loading arrangement as suggested by Disch et al. in order to allow trays and cutlery to be handled in a simpler manner.
Regarding Claim(s) 7, Scheringer teaches the loading arrangement comprises at least one manipulator (grabber 170), which is configured to grip washware items of the third washware group, remove them from the feed conveyor belt, and set them down at a previously defined or definable dedicated position (as described above).
Regarding Claim(s) 8, the previously defined or definable dedicated position is in a region of a third conveying track (156) of the at least one conveyor dishwasher; or wherein the previously defined or definable dedicated position is in a region that is located outside a conveyor belt of the at least one conveyor dishwasher and serves as a placement area for forming a stack of dishes.
Regarding Claim(s) 9, the at least one manipulator of the third loading arrangement comprises an actuatable magnet for removing washware of the first washware group from the washware delivered via the feed conveyor belt as needed; and/or wherein the at least one manipulator of the third loading arrangement comprises a gripper system having at least one set of gripping tongs and/or having at least one suction gripper, wherein the manipulator is configured to use the gripper system to grip washware of the third washware group, remove it from the feed conveyor belt and set it down at a previously defined or definable dedicated position. Scheringer teaches a mechanical grabber or a magnetic grabber for picking up cutlery [Para 63].
Regarding Claim(s) 13, Scheringer teaches the limitations described above, yet fails to teach the first and second loading arrangement are implemented in a common region at the end of the feed conveyor belt, wherein a guide is provided in the common region, via which trays delivered by the feed conveyor belt are transferred from a horizontal state to an upright position and placed automatically into a conveying track of the at least one conveyor dishwasher implemented as a tray conveyor belt; and/or wherein the loading arrangements are configured to place washware of the washware groups associated with the respective loading arrangements into dedicated regions of a common conveying track of the conveyor dishwasher and/or into dedicated conveying tracks of the conveyor dishwasher. Disch et al. teaches first and second loading arrangement are implemented in a common region (Figure 9a, 202''') at the end of the feed conveyor belt, wherein a guide (212) is provided in the common region, via which trays delivered by the feed conveyor belt are transferred from a horizontal state to an upright position and placed automatically into a conveying track of the at least one conveyor dishwasher implemented as a tray conveyor belt (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Scheringer such that the first and second loading arrangement are implemented in a common region at the end of the feed conveyor belt, wherein a guide is provided in the common region, via which trays delivered by the feed conveyor belt are transferred from a horizontal state to an upright position and placed automatically into a conveying track of the at least one conveyor dishwasher implemented as a tray conveyor belt as suggested by Disch et al. to in order to allow trays and cutlery to be handled in a simpler manner.

Allowable Subject Matter
Claims 10-12, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653